RESOLUCIÓN
Examinada la Solicitud de Reinstalación, se reinstala al licenciado Novas Dueño al ejercicio de la abogacía.
A su vez, se reactiva la queja AB-2003-219, presentada por el Sr. Reichard Hartel contra Novas Dueño, y se ins-truye a la Secretaria del Tribunal que remita al Procura-dor General una copia de la contestación del abogado de 3 de agosto de 2005 al Informe del Procurador General del 16 de octubre de 2003, para que someta un informe suple-mentario luego de tener el beneficio de la posición del quejoso.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rivera Pérez provee-ría “no ha lugar”. El Juez Asociado Señor Martínez Torres denegaría la solicitud de reinstalación en esta etapa.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo